Citation Nr: 0627727	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  01-10 201	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
urinary disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for a urinary disability. 

In September 2003, the Board denied the claim.  On appeal in 
February 2005, the Court of Appeals for Veterans Claims 
(Court) granted a joint motion to remand the claim to the 
Board for additional examination and adjudication.  In August 
2005, the Board remanded the claim to the RO for additional 
development.  The claim is now before the Board for 
adjudication.  


FINDING OF FACT

On March 31, 2006, prior to the promulgation of a decision in 
the appeal, the RO received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

The appeal involves a single issue.  On March 31, 2006, the 
RO received correspondence containing the veteran's name and 
claim number, signed by the veteran, requesting that his 
claim be withdrawn.  In that correspondence, the veteran 
stated, "Please withdraw my claim."

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


